DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, US-Patent 7,235,276.
Regarding claims 1 and 4, Allen teaches puffed food products having 50-75%(dry) protein wherein protein may come from egg white (abstract), 5-45% starch (abstract), 1-5% moisture, (0.1 to .3 g/cc^3) (or 100 to 300 g/L).
Allen fails to teach 50-75% starch, 25-50% egg white, and the claimed density.  
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Regarding the amount of egg white, Allen desires 50-75% protein and egg white is mostly protein and thus one of ordinary skill would have found it obvious to use egg white in similar amounts to the claimed amounts for purposes of achieving the desired final protein content.
Claims 2-3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, US-Patent 7,235,276 in view of Fannon (of record).
Regarding claims 2-3, Allen renders the invention of claim 1 obvious but fails to further teach the claimed ranges.
 Fannon teaches an expanded food product (abstract) having 25-55% protein by dry weight, starch carbohydrate between 50-75% by dry weight (0024), a moisture content of 1-7% (0017), density preferably of 0.02g/cc to about 0.05 g/cc (or 20 grams per liter to 50 grams per liter (0027).  It would have been obvious to look to Fannon for well-known protein and starch amounts and adjust the ranges accordingly depending on the desired nutrition balance and thus one of ordinary skill would have found applicant’s claimed ranges obvious and discoverable through routine experimentation.


Claims 5-7, 9, 12-14,16,18 and 21-22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Allen, US-Patent 7,235,276  in view of Fannon US-PGPub 2005/0089623 in view of Ray, US-Patent 5,283,077, and Mottur, US-Patent 4,517,204, and Hauck, US-Patent 6,016,742, Lengerich, US-Patent 5,435,714, and Roy, US-PGPub 2005/0202143.

Regarding claims 5 and 12 and 16 and 18 and 22, Allen teaches the expanded product and further Fannon teaches mixing the protein component and carbohydrate (0028), extruding the mass and cutting the mass (0028).  Fannon further teaches the resulting product being an expanded snack having 25-55% protein by dry weight, starch carbohydrate between 50-75% by dry weight (0024), a moisture content of 1-7% (0017), density (0.1 to .3 g/cc^3) (or 100 to 300 g/L).
Fannon fails to teach forming a “batter”, the amounts of protein and carbohydrate prior to extrusion.  Fannon further fails to teach egg whites and the barrel that increases in temperature from the input end to the discharge die (or the temperature increase from 40 C to 170 C).  Fannon also fails to teach the screw speed of 300-800 rpm. Fannon further fails to teach the leavening agent amounts, food acid amount. 
Referring to mixing a batter, Fannon does not disclose the nature of the mixture however Mottur teaches that it’s known in the art to mix ingredients and form a batter (batters are flowable and contains liquids) prior to forming an expanded product (abstract).  It would have been obvious to mix the products of Fannon to form a batter since batters flow easily and are processed in extruders easily in comparison to non-batter food products. Additionally, it would have been obvious to maintain the amounts of the protein and starch in the batter similar to the amounts taught in Fannon (for the final product) in the batter in order to achieve the desired resulting compositional amounts of Fannon for the egg and protein amounts.  One of ordinary skill would have thus found applicant's claimed ranges of amounts obvious and discoverable through routine experimentation.
Ray teaches mixing wherein the product before extrusion may comprise 13% beef (column 5, line 54), 80-90% starch (column 3, line 33), less than 20% moisture (a liquid),  extruding the product through an extruder wherein the feed section temperature is 25 C (column 5, line 63) and wherein the die nozzle is 110 C (column 5, line 66) (thus a temperature of a barrel is increased from input end to the discharge die) and cutting the extrudate (column 6, line 1-3) wherein the product expands (column 6, 
Referring to the leavening agent content, Lengerich teaches that it’s known in the art to use a leaving agent in expanded snack foods in amounts of 0.1-5% wherein the leavening agent is sodium bicarbonate (column 22, line 35). It would have been obvious to incorporate a leavening agent such as sodium bicarbonate into the composite invention discussed above since leavening agents are known to improve expansion and further leaving agents improve texture (column 22, line 29).  It would have been obvious to incorporate a leavening agent such as sodium bicarbonate in the invention of Lengrich, in particular in the batter of the composite invention, in order to improve expansion and texture.  Further it would have been obvious to look to Lengerich for amounts and guidance on how to use the agent and thus in light of the claimed amounts of Lengrich, one of ordinary skill would have found applicant's claimed range obvious and discoverable through routine experimentation (one of ordinary skill would 
Referring to the acid amounts, Roy discloses that it’s known in the art to mix in an acid such as citric acid in amounts of 0.01% to 1 % (abstract, acid is by weight basis (0029)).  Acid serves as a preservative (0013).  It would have been obvious to look to Roy and incorporate and acid such as citric acid (or any acid taught by Roy and thus it would have been obvious to choose any of the well-known acids taught by Roy) in order to improve the preservative effects of the resulting composition. Additionally, it would have been obvious to look to Roy for specific amounts of acid to incorporate to achieve such effects and thus in light of the range taught in Roy, one of ordinary skill would have found applicant's claimed range obvious and discoverable through routine experimentation depending on the degree of preservation desired and the effects on the resulting taste.  
Referring to the screw speeds, Hauck teaches that it’s well known in the art to have screws in extruders and to operate extruder screws at speeds of 600-1500 (column 8, line 65). It would have been obvious to add a screw the extruder of Fannon since this would permit for better extrusion and mixing so the pasta comes out better mixed.  Also it would have been obvious to operate the extruder at speeds within the range specified by Hauck since these are common extruder speeds and one of ordinary skill would have found it obvious to look to this range and further in light of this range, one of ordinary skill would have found applicant's claimed range obvious and discoverable through routine experimentation depending on the type of mixing desired.
Additionally, referring to the density of 95 g/liter or less, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Regarding claim 6-7 and 21, the limitations of the claim are obvious for reasons discussed previously.

Regarding claim 9, Fannon teaches a moisture content of 1-7% (0017) and extrusion and drying (0019) thus applicants range of 7% or less of the extruded product would have been obvious and discoverable through routine experimentation.

Regarding claim 13, Egg whites contain water.  It would have been obvious to factor in the water contribution of egg whites (and thus use at least a portion of it as a liquid) when creating a batter of the composite invention in order to achieve an accurate water amount to achieve a resulting product with the desired properties as taught in Fannon.

Regarding claim 14, Fannon teaches rice flour (0016).


Claim 8  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, US-Patent 7,235,276   in view of Fannon US-PGPub 2005/0089623 in view of Ray, US-Patent 5,283,077 ,  , Mottur, US-Patent 4,517,204, and Wang, US-Patent 5,989,620, and Hauck, US-Patent 6,016,742.

Regarding claim 8, the references render the invention of claim 5 obvious as mentioned above and further Fannon in particular teaches extrusion but does not teach mixing dry components and adding liquid to an extruder to form a batter.  Wang teaches that it’s well known in the art to mix liquid and a material to form dough in an extruder (column 2, lines 21-22).  It would have been obvious to .

Claim 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allen, US-Patent 7,235,276   in view of Fannon US-PGPub 2005/0089623 in view of Ray, US-Patent 5,283,077, , and Mottur, US-Patent 4,517,204, and Hauck, US-Patent 6,016,742, and Furcsik, US-Patent 5,147,665.

Regarding claim 19, the references teach the limitations of claim 5 as discussed previously however the references fail to teach a food coloring or flavor in the batter.  Furcsik teaches that it’s known in the art to mix coloring and flavorings in batter (column 3, lines 1-3).  It would have been obvious to incorporate such ingredients in the composite invention discussed above in order to boost flavor and physical appeal to consumers.  

Response to Arguments
Applicant's arguments filed 9/25/2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach about the density or about 45% starch (page 7). The examiner notes that the rejection is not based on raising the starch content in Allen from 45% to 50% but rather is based on the fact that 45% and 50% are so close, a prima facie case of obviousness would exist and the resulting modification would have yielded predictable results. Further the examiners indicated during the interview that between 47 and 100 g/L would have support in the specification and would not raise 112 first paragraph new matter issues however they did not indicate that these amendments would put the application in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PRESTON SMITH/
Examiner, Art Unit 1792


/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792